Citation Nr: 0826184	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to August 
1978.  He died on September [redacted], 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Chicago, Illinois, which denied the appellant's claims 
for entitlement to service connection for the cause of the 
veteran's death, death pension and accrued benefits.  

The issues of entitlement to death pension and accrued 
benefits are addressed in the REMAND section below and are 
REMANDED to the Appeals Management Center (AMC) for further 
action.


FINDINGS OF FACT

1.  According to his death certificate, the veteran died on 
September [redacted], 2004; the immediate cause of death was 
metastatic lung cancer.

2.  During his lifetime, the veteran was service connected 
for syncope (fainting), rated noncompensable, and a major 
depressive disorder, rated as 30 percent disabling.  

3.  The veteran's service connected syncope and major 
depressive disorder did not cause or aggravate lung cancer 
(which was his immediate cause of death), nor did the syncope 
and major depressive disorder cause or contribute 
substantially or materially to accelerate the veteran's 
death.

4.  There are no service medical records showing treatment 
for lung cancer or any medical evidence showing that lung 
cancer was manifested within the first post-service year.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's cause of death claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

A letter dated in April 2005 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
RO provided Hupp compliant notice in the April 2005 letter.  
While the RO did not provide notice of the veteran's service 
connected disabilities in that letter, the appellant's April 
2005 and February 2006 VA Form 9 indicate that she knew that 
the veteran had been service connected for syncope and a 
psychiatric disorder.  The Board notes that the appellant 
referred to the syncope as a seizure disorder, for which the 
veteran was not service connected, but then described the 
problem as "blackouts" in her Form 9.  Nevertheless, the 
Board finds that the appellant had adequate knowledge of the 
underlying disability and that it was service connected.  
Although the appellant incorrectly identified additional 
psychiatric disabilities as service connected, even 
consideration of such disability as service connected does 
not result in a favorable outcome in this case, as will be 
discussed below.  The Board finds that any confusion is 
harmless error.

Although the April 2005 VCAA letter was not sent prior to 
initial adjudication of the appellant's claim, this was not 
prejudicial to her, since she was provided eight months to 
respond with additional argument and evidence and the claim 
was readjudicated and the statement of the case (SOC) was 
provided to the appellant in December 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The appellant 
has at no time referenced outstanding records that she wanted 
VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, a medical examination or opinion is 
necessary if there is competent evidence to establish the 
cause of death, an indication that the cause of death may be 
associated with service or a service connected disability and 
insufficient medical evidence to render a decision on the 
claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 
(2007); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

A medical opinion was not provided in this case.  The 
veteran's principal cause of death has not been associated 
with his service and the medical evidence does not suggest a 
direct link to service.  Indeed, the appellant does not argue 
such.  The veteran was service connected for syncope and a 
major depressive disorder.  The cause of his death has been 
attributed to the veteran's lung cancer.  There is no 
competent evidence of record to support a finding that the 
cause of the veteran's death is in any way related to his 
service connected disabilities.  As will be discussed below, 
psychiatric disabilities are not the type of disorder that 
generally leads to an accelerated death.  The Board finds 
that there is not a reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim as 
the medical evidence points to a separate cause, as discussed 
below.  A medical examination or opinion is not required.  
See Daves, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's service 
connected psychiatric disorder prevented him from complying 
with his course of medical treatment for lung cancer, and 
that hastened his death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2007).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the veteran died of 
metastatic lung cancer on September [redacted], 2004.  There are no 
other principal or contributing causes of death listed.

The appellant's argument is that the veteran's service 
connected disabilities contributed to his death by causing 
him to become noncompliant with his course of treatment.  
During his lifetime, the veteran was service connected for 
syncope (fainting), rated noncompensable, and a major 
depressive disorder, rated as 30 percent disabling.  The 
appellant has characterized the veteran's syncope as a 
seizure disorder in her April 2005 Notice of Disagreement and 
February 2006 VA Form 9.  The appellant has also identified 
additional psychiatric diagnoses that the veteran received in 
his VA treatment records, including a personality disorder, 
Not Otherwise Specified with narcissistic, schizotypal and 
schizoid traits.  The Board must stress that syncope is not a 
seizure disorder and that the veteran was not service 
connected for the additional psychiatric disabilities.  The 
appellant argues that these psychiatric disabilities were the 
result of a head injury the veteran suffered during service.  
Resolution of whether the additional psychiatric diagnoses 
are related to service is not necessary to the outcome of 
this case.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.  The Board notes that lung cancer is a cause of 
death so overwhelming that eventual death can be anticipated.  
The Board also notes that a psychiatric disability can be 
debilitating in nature and affects a vital organ.  
Consideration of whether there may be a reasonable basis for 
holding that the veteran's psychiatric condition was of such 
severity as to have a material influence in accelerating 
death is warranted.  See id.  

The Board has reviewed the veteran's treatment records and 
can find no instance in which the veteran's psychiatric 
conditions, either service connected or non service 
connected, interrupted, delayed or otherwise interfered with 
his lung cancer treatment.  

The veteran appeared at the Hines VA Medical Center in May 
2003 complaining of coughing and chest pain.  The veteran was 
found to have a right upper lobe nodule.  He underwent a 
thoracic surgery to obtain a biopsy in June 2003 and was 
diagnosed with lung cancer.  The veteran began combined 
chemotherapy and radiation therapy in July 2003.  The veteran 
had reported a long history of drug abuse, with sobriety 
since October 2002.  The veteran did report noncompliance 
with his psychiatric medication in October 2003 for fear of 
an interaction with his cancer medications.  The treatment 
notes indicate that the veteran was compliant with his cancer 
medication and appeared for his treatment sessions without 
problem through December 2003.  A December 2003 treatment 
note indicates that the veteran's cancer had improved.  

The veteran's cancer treatment was interrupted, and 
eventually terminated as a result of his drug abuse.  In 
November 2003, the veteran first reported that he had begun 
using drugs again.  He reported for elective detoxification 
in December 2003.  The detoxification did not last.  Several 
treatment notes from 2004 show that the veteran had been 
abusing heroin, cocaine and marijuana during his cancer 
therapy.  A February 2004 note states that the veteran left 
the hospital while admitted for chemotherapy and returned a 
few hours later in an altered state.  He tested positive for 
cocaine and marijuana.  The veteran also reported heroin use 
in May and June 2004.  Once the veteran began using drugs 
again, he became noncompliant with his cancer medication to 
continue using drugs.  The veteran was determined to no 
longer be a suitable candidate for chemotherapy or radiation 
therapy due to his drug abuse and noncompliance in June 2004.  
The veteran's cancer was noted to be rapidly progressing in 
July 2004.  The veteran died two months later.  

There is no competent evidence that the veteran's psychiatric 
condition contributed to his death.  His longstanding drug 
addictions are the clear cause for the  discontinuation of 
cancer treatment, not his service connected depression.  
Without corroborative and competent evidence that his 
depression and not his drug abuse led to noncompliance, the 
Board can give little weight to the appellant's contentions.  
Similarly, the Board can find no evidence to suggest that the 
veteran's syncope in any way interfered with his lung cancer 
treatment.  There are several notations of episodic 
blackouts, fainting and narcolepsy in the record.  There is, 
however, no notation that he failed to comply with his course 
of cancer treatment as a result of his service-connected 
syncope.  The episodes resulted in several head CT scans, 
including in February and May 2004, which showed that the 
veteran's cancer had not metastasized to his brain at that 
time.  The Board finds that preponderance of the evidence 
shows that the veteran's service connected disabilities did 
not cause principally or contribute materially to accelerate 
his death by metastatic lung cancer.  See 38 C.F.R. 
§ 3.312(c)(4).  

The Board has also considered other possible grounds of 
entitlement, including inservice incurrence of lung cancer 
and presumptive service connection.  

The veteran's lung cancer is not related to his period of 
service.  There is no evidence in his service treatment 
records that he suffered from lung cancer during service.  
The appellant's argument concedes that his lung cancer did 
not begin in service.  Service connection for the cause of 
the veteran's death cannot be granted on an inservice 
incurrence basis.  See Hickson, supra.  

The Board has also considered the application of the 
presumption of service connection.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and tumors 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The veteran's lung cancer did not manifest for 
many years after service.  The benefit sought cannot be 
granted under this provision.

The Board has reviewed every avenue of entitlement and cannot 
identify a link between the veteran's service or service 
connected disabilities and the cause of his death, including 
material contribution.  As such, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

The issues of entitlement to death pension and accrued 
benefits must be remanded.  The appellant filed a general 
claim for death benefits in September 2004.  The RO denied 
entitlement to cause of death, death pension and accrued 
benefits in the February 2005 rating decision.  The appellant 
has submitted an April 2005 Notice of Disagreement stating 
that she appealed the decision to "deny spousal benefit[s]" 
because the veteran had been service connected during life 
and requested an increase which he did not receive and 
because his disabilities contributed to his death.  The RO 
then sent the appellant an April 2005 notice letter 
explaining the requirements for cause of death, death pension 
and accrued benefits claims and inexplicably failed to 
address death pension and accrued benefits in the December 
2005 Statement of the Case.  The claims must be remanded to 
allow the RO to provide the appellant with a statement of the 
case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, this case is remanded to the AMC for the 
following:

Provide the appellant with a 
statement of the case as to the 
issues of death pension and accrued 
benefits. The appellant should be 
informed that she must file a timely 
and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If 
a timely substantive appeal is not 
filed, the claims should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


